DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-19 are allowed. 
Applicant’s amendments are sufficient to overcome the specification objection to the undue length of the Abstract. This objection is respectfully withdrawn.  
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding the prior art: 
Amended Claim 1 and similarly recited Claims 10 and 19 recites: “1. (Currently Amended) A method for augmenting in-stream events, the method comprising:
tracking information regarding a plurality of streams; 
storing event criteria for one or more predefined events of interest; 
identifying that statistics corresponding to data from one or more external sources are associated with one or more of the streams, wherein at least one set of the statistics is identified as associated with an identified time period within at least one of the streams during which a cluster of factors are concentrated; 
defining an event at the identified time period during which the cluster of factors are concentrated within the at least one stream [[when]] based on the at least one set of statistics for the identified time period [[meets]] meeting the stored event criteria; and 
modifying one or more views of the defined event defined within the at least one stream, wherein modifying the views includes augmenting the at least one stream in accordance with the data from the external sources associated with the at least one set of statistics.”  

Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 04/06/2022, pages 1-3). Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2014/0113718 A1 to Norman et al., and 2017/0001111 A1 to Willette et al. Norman generally discloses a multi-user online gaming system that enable a spectator's experience for online active games. Norman discloses during game play, a spectator client may analyze the most recent data and notify the spectator of upcoming events that may be of interest to the spectator.  On the spectator’s client screen/interface, at any given moment, an event could occur, such as a special move or a special achievement outside the spectator's current camera view.  To maintain focus on the key events, the spectator grid and/or spectator client can be configured to monitor for such activities within the buffer (which occur on the spectator's client at a configurable time later, e.g., 30 seconds) and cause the spectator's view to focus on those specific activities when they develop and/or occur on the spectator's client.  Willette generally discloses a game spectating system that leverages game metadata to allow spectators to join or "step into" games being broadcast. Using the spectating UI to obtain the game client software, game data, characters, and gear via the broadcast streams, the spectators may join live game sessions of online games, start new game sessions, and/or replay previously recorded game sessions. 



However, Norman and/or Willette in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-19 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715